Citation Nr: 1226164	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-26 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for depression and anxiety to include as due to a service connected disability.

2.  Entitlement to a compensable disability rating for a surgical scar, residuals of right herniorrhaphy.

3.  Entitlement to a compensable disability rating for residuals of right herniorrhaphy.

4.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy, right lower leg.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to July 1980. 

This appeal to the Board of Veterans' Appeals (Board) is from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A hearing in front of the undersigned Veteran's Law Judge was held in May 2012.  A transcript of the hearing has been associated with the claim file.  

The issues of entitlement to a higher disability rating for residuals of right herniorrhaphy, a surgical scar, residuals of right herniorrhaphy, and peripheral neuropathy of the right lower leg, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran has a current diagnosis of depression and anxiety that has been connected by competent, persuasive medical evidence to a service connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression and anxiety, is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the veteran's claim of service connection for an acquired psychiatric disorder is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  


Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) . 

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Analysis

Service treatment records are negative for any signs, symptoms, or diagnoses of depression or anxiety. 

Depression was first diagnosed in July 2009 by VA treating physicians.  Diagnoses of dysthymic disorder and posttraumatic stress disorder (PTSD) have also been noted.   

The Veteran, in statements and at the May 2012 hearing, has argued that his service connected residuals of a right herniorrhaphy and neuropathy of the right lower extremity have caused his depression and anxiety.   

On VA examination in October 2009, the examiner, after an examination of the Veteran and a review of the VA treatment records, diagnosed depression not otherwise specified, and anxiety not otherwise specified.  He provided an opinion stating that anxiety and depression were caused by neurosyphilis, and the surgical interventions related to his service, specifically the right inguinal hernia, residuals related to his right inguinal herniorrhaphy, surgical scar and residuals of right herniorrhaphy with right lower extremity peripheral neuropathy.  He further stated that within his clinical experience and expertise, the Veteran is demonstrating an appropriate emotional reaction of depression related to loss of body integrity/mobility and independence in his functioning.  The Veteran is also reporting negative feelings due to a mutilated body image and resulting problems with his sexual functioning.  

The RO requested that the VA examiner distinguish between the symptoms of the Veteran's depression that are related to his service connected disability of right inguinal hernia and herniorrhaphy, surgical scar, and right lower extremity peripheral neuropathy, and which are related to his non-service connected disability of neurosyphilis.  In an addendum of December 2009, the examiner stated that since the Veteran's depression symptoms are related to the above mentioned diagnoses in toto, he could not answer the question without undue clinical speculation.  

While the October 2009 VA examiner was not able to distinguish between the symptoms caused by the service connected disabiities and those caused by neurosyphilis which is not service connected, the examiner did attribute, at least in part, the depression and anxiety to the service connected disabilities.  The opinion stands uncontradicted by any other competent evidence of record.  There is competent evidence of record that the Veteran's depression and anxiety is related to some degree by his service connected disabilities.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted on a secondary basis for depression and anxiety.  

The Board notes that while there are diagnoses of PTSD and dysthymic disorder of record, the Veteran has not alleged that these were either caused by or aggravated by service or any of his service connected disabilities.  Rather, his claim was specific regarding his anxiety and depression.  Nonetheless, the record is completely devoid of any competent evidence linking PTSD or dysthymic disorder to service or any of the service connected disabilities.  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, is granted.


REMAND

The Veteran seeks an increased disability rating for surgical scars, residuals of right herniorrhaphy; an increased disability rating for residuals of right herniorrhaphy; an increased disability rating of right lower leg neuropathy; and, TDIU.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

At the May 2012 hearing the Veteran testified he was currently being treated at the VA Medical Center in Winston-Salem.  A review of the file shows that only records through April 2011 have been associated with the claim file.  Therefore, there appears to be potentially relevant records which have not been associated with the claim file.  To ensure due process, all outstanding treatment records since April 2011 must be obtained and associated with the claim file.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) (2012). 

Regarding the VA examinations of record, the Board notes that the most recent VA examination regarding the residual scar and additional residuals associated with the right herniorrhaphy was conducted in January 2011.  However, the examiner did not review the claim file.  Considering that additional relevant records may be obtained, once the outstanding records have been obtained, new VA examinations should be provided.

In regards to the claim for entitlement to TDIU, the Board notes that in the decision above, service connection for depression and anxiety has been granted.  Considering the requested development above and the grant of service connection for depression and anxiety, the issue of entitlement to TDIU must be readjudicated with consideration of the additional service connected disability and after the development requested herein is completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain all of the VA treatment records since April 2011 for treatment of residuals of a right herniorrhaphy, surgical scar and right lower leg neuropathy from the Winston-Salem VAMC and associated them with the claim file.  

2.  The AMC/RO should also schedule the Veteran for a VA examination to determine the nature and severity of the service-connected residuals of a right herniorrhaphy, surgical scar, and peripheral neuropathy of the right lower extremity.  The entire claim file and any Virtual VA records must be made available to the examiner for review. 

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected residuals of a right herniorrhaphy, surgical scar, and peripheral neuropathy of the right lower extremity. 

In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities in the aggregate effectively preclude the Veteran from obtaining and retaining gainful employment.
 
The examiner is asked to forth all examination findings, in a printed (typewritten) report, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate. 

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded issues in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


